Citation Nr: 0900402	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from March 1943 to 
September 1944.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for generalized anxiety disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  38 
C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).

The veteran has current diagnoses of generalized anxiety 
disorder and panic disorder without agoraphobia.  He has 
received VA treatment for anxiety disorder since 1973.  The 
veteran contends that his anxiety began in service.  He 
reported that he was transferred 6 or 7 times in service and 
was placed in the stockade for 7 days.  The veteran's service 
treatment records were presumably destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC).  Service 
personnel records and reconstructed hospital admission card 
data files have been associated with the claims file.  
Service records show that the veteran was re-admitted to 
Station Hospital in Fort Sheridan, Illinois in September 
1944.  He had a primary diagnosis of "emotional 
instability" which was noted to have existed prior to 
service.  The veteran had secondary diagnoses of chronic 
alcoholism and drug addiction.  The record shows that he was 
"discharged for traumatism".  Personnel records show that 
the veteran was discharged due to a lack of adaptability for 
the military service.  A summary of proceedings of a Board of 
Officers reflects disciplinary problems in service.  See also 
May 1973 VA Administrative Decision. 

The veteran has not been yet afforded a VA examination.  In a 
December 2008 statement, the veteran's representative 
contends that the evidence of record is sufficient to warrant 
remand for a VA examination in accordance with McLendon v. 
Nicholson.   In light of findings in the veteran's service 
records as summarized above including a finding in service of 
emotional instability, the Board finds that a remand for a VA 
examination is necessary to determine if the veteran's 
currently diagnosed generalized anxiety disorder is 
etiologically related to his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be afforded a VA 
psychiatric  examination to determine 
if his currently diagnosed generalized 
anxiety disorder was incurred in 
service.  The claims folder should be 
made available to the examiner for 
review before the examination.  The 
examiner must review the entire claims 
file to include available service 
records and respond to the following: 

(a) The examiner should list all current 
psychiatric diagnoses manifested by the 
veteran, specifying whether any diagnosis 
represents an acquired psychiatric 
disorder, as opposed to a personality 
disorder; (b) For each such acquired 
psychiatric diagnosis (as opposed to a 
personality disorder), the examiner 
should render an opinion as to whether 
any currently diagnosed disorder is at 
least as likely as not (i.e., to at least 
a 50/50 degree of probability) related to 
the veteran's military service, or 
whether such a relationship is unlikely 
(i.e., less than a 50/50 probability).  
If the examiner concludes that any 
current psychiatric disorder existed 
prior to service, then he/she should 
indicate whether it is at least as likely 
as not that the disorder was aggravated 
(i.e., underwent permanent worsening, as 
opposed to temporarily flare-ups) in 
service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file.  The examiner should specifically 
discuss findings contained in the 
veteran's available service records.  

2.  After all development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
